Citation Nr: 0329601	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  96-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from November 1979 to 
September 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for arthritis of the 
hands.  The case was subsequently transferred to the Winston-
Salem, North Carolina RO.  The Board remanded the case in 
November 1997 for further evidentiary development.  In a 
November 1998 decision, the Board denied the claim for 
service for arthritis of the hands.

The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  VA subsequently enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  In 
March 2001, the Court vacated the Board's November 1998 
decision pursuant to the Secretary's unopposed joint motion 
for remand requesting reconsideration of the claim under the 
revised laws.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes during an appeal, 
VA must consider both the old and the new versions and apply 
the version most favorable to the claimant).

In May 2002, the Board issued another decision denying the 
veteran's claim for service connection for arthritis of the 
hands.  The veteran appealed this decision to the Court.  In 
May 2003, the Court vacated the Board's May 2002 decision 
pursuant to the Secretary's joint motion for remand 
requesting consideration of the new section 5103 requirements 
and recent precedential decisions by the Court.



REMAND

The Court has recently emphasized that the provisions of the 
VCAA impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  The 
Secretary's joint motion for remand requires the Board to 
remand this case to the RO for issuance of a notice to the 
veteran which complies with the provisions of 38 U.S.C.A. 
§ 5103.  This notice should inform the veteran that she has a 
full year to respond to her VCAA notice.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
notice which satisfies the provisions of 
38 U.S.C.A. § 5103.  This notice should 
inform the veteran that she has a full 
year to respond to her VCAA notice.  The 
RO must also review the claims file and 
ensure that any notification and 
development action required by 
38 U.S.C.A. § 5103A (West 2002) are fully 
complied with and satisfied.

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection arthritis of the hands.  If 
any claim remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




